Name: 2007/321/EC: Commission Decision of 2 May 2007 releasing the United Kingdom from certain obligations for the marketing of vegetable seed under Council Directive 2002/55/EC (notified under document number C(2007) 1836)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  Europe;  marketing
 Date Published: 2007-05-09

 9.5.2007 EN Official Journal of the European Union L 119/48 COMMISSION DECISION of 2 May 2007 releasing the United Kingdom from certain obligations for the marketing of vegetable seed under Council Directive 2002/55/EC (notified under document number C(2007) 1836) (Only the English text is authentic) (2007/321/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (1), and in particular Article 49 thereof, Having regard to the request submitted by the United Kingdom, Whereas: (1) Under Directive 2002/55/EC the Commission may, subject to certain conditions, release a Member State from obligations for the marketing of vegetable seed set out in that Directive. (2) The United Kingdom has applied for release from its obligations in respect of certain species and a sub-species. (3) Since the seed of those species and of that sub-species is not normally reproduced in the United Kingdom and the normal reproduction concerns exclusively propagating and planting material other than seed, the United Kingdom should be released from certain obligations under Directive 2002/55/EC in respect of the species and the sub-species in question. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is released from the obligation to apply Directive 2002/55/EC, with the exception of Articles 2 to 20, 34(1) and 39, to the following species or sub-species. Allium cepa L.  Aggregatum Group Shallot Allium fistulosum L. Japanese bunching onion or Welsh onion Allium sativum L. Garlic Allium schoenoprasum L. Chives Rheum rhabarbarum L. Rhubarb Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 2 May 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 193, 20.7.2002, p. 33. Directive as last amended by Commission Directive 2006/124/EC (OJ L 339, 6.12.2006, p. 12).